Citation Nr: 0020586	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability (diagnosed as post-operative lumbar disc 
herniation with radiculopathy).  

2.  The propriety of an initial evaluation of 10 percent for 
internal derangement of the left temporomandibular joint 
(TMJ), from February 1, 1993; and a 30 percent evaluation 
from February 6, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1969 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In December 1993, the RO granted service connection for TMJ 
disability and assigned a noncompensable evaluation, 
effective from February 1, 1993, the first day following the 
date of separation from active military service.  In 
September 1995, the RO denied service connection for a lumbar 
spine disability.  The veteran timely appealed these 
determinations to the Board.

During the pendency of the appeal, the RO subsequently 
increased the initial evaluation assigned for TMJ to 10 
percent, and assigned a 30 percent evaluation from February 
6, 1996; the veteran has continued his appeal.  The RO 
adjudicated the claim as one for an increased rating.  
However, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial (and subsequent) 
evaluations assigned.  

In April 1996 and in December 1999, the veteran testified at 
personal hearings that were held before hearing officers at 
the RO.  In June 2000, the veteran testified before the 
undersigned Member of the Board at the RO.  Following the 
Board hearing, no further evidence or argument has been 
presented and the Board will proceed with appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed post operative 
lumbar disc herniation with radiculopathy and service.  

2.  All relevant evidence necessary for the equitable 
determination of the appealed issue of the propriety of the 
initial 10 percent disability evaluation assigned for left 
TMJ internal derangement with probable anterior dislocation 
of meniscus and degenerative joint disease has been obtained 
by the RO.  

3.  From service through February 6, 1995, the veteran's left 
TMJ internal derangement with probable anterior dislocation 
of meniscus and degenerative joint disease was manifested by 
pain, maximum incisal openings (MIO) that ranged from 24 mm 
to 44 mm, and lockjaw.  

4.  As of February 7, 1995, the veteran's left TMJ internal 
derangement with probable anterior dislocation of meniscus 
and degenerative joint disease was manifested by pain, 
tenderness, open lockjaw, and limited range of inter-incisal 
space of between 20 and 25 mm, without manipulation, and to 
30 mm or better after manipulation.  

5.  As of February 6, 1996, the veteran's left TMJ internal 
derangement with probable anterior dislocation of meniscus 
and degenerative joint disease has been manifested by pain, 
tenderness, open lockjaw, and limited ranges of inter-incisal 
space of 15 mm and 22 mm.  



CONCLUSIONS OF LAW

1.  The claim for service connection for lumbar spine 
disability (diagnosed as post operative lumbar disc 
herniation with radiculopathy) is not well grounded.  
38 U.S.C.A. § 5107(a).  

2.  As the assignment of an initial 10 percent evaluation for 
left TMJ internal derangement with probable anterior 
dislocation of meniscus and degenerative joint disease was 
proper, the criteria for an evaluation in excess of 10 
percent, from February 1, 1993 through February 6, 1995, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.150, Diagnostic Code 9905 (1993 and 1999).  

3..  As of February 7, 1995, the revised criteria for a 20 
percent disability evaluation for left TMJ internal 
derangement with probable anterior dislocation of meniscus 
and degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110(g) (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.150, Diagnostic Code 
9905 (1999).

4.  Since February 6, 1996, neither the former nor the 
revised criteria for a disability evaluation in excess of 30 
percent for left TMJ internal derangement with probable 
anterior dislocation of meniscus and degenerative joint 
disease have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.150, Diagnostic Code 9905 (1993 and 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Lumbar Spine Disability

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was, 
in fact, incurred during the veteran's service, or by 
evidence that a presumption period applied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for post operative lumbar disc 
herniation.  A well-grounded claim is not necessarily a claim 
that will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has the condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In this case, the veteran maintains, both in writing and oral 
testimony, that he injured his back in the performance of his 
military duties during his twenty-four years of Coast Guard 
duty.  While in service, he related that he was a marine 
inspector of vessels, which involved labor-intensive, 
physical work, such as climbing up and down ladders, crawling 
through small openings, climbing over frames, and crawling 
under the hulls of vessels when they were in dry-dock.  

The veteran's service medical records do not reflect any 
complaints or findings pertaining to back pain, or show that 
the veteran sustained a back injury in service.  Although he 
related to various VA medical examiners that he injured his 
back in 1990, there is no objective evidence to support that 
assertion.  Even assuming, arguendo, that he did sustain an 
injury to his back while in service, there is no 
contemporaneous medical evidence of any chronic back 
disability in service.  Indeed, service medical records do 
not reflect do not reflect any back complaints, and the 
report of his November 1992 retirement examination 
specifically notes that his spine was normal with no 
indication or history of either a back injury or complaints 
of back pain.  

Post-service, private medical records for July 1994 show that 
he had been seen in the emergency room for complaints of pain 
in his left knee, from mid-lower leg to mid-thigh, consisting 
of tingling sensation on stretching the area.  No abnormality 
was found and X-rays revealed no fracture or dislocation.  He 
was prescribed an ace bandage.  However, the earliest medical 
evidence of a back disability is reflected in the veteran's 
private hospitalization records of October 1994 (more than a 
year and a half after his separation from active military 
service).  At that time, he was admitted complaining of 
several weeks of back, left knee, and left gluteal area 
pain..  On hospital admission in October 1994, he related 
that the pain had started several weeks before while he was 
going to the tennis court to play a game, which he did, and 
the pain had continued, off and on, since.  It was noted that 
he did not recall any trauma, fall, or abrupt lifting.  
Medical evaluation on hospital admission revealed acute 
lumbar radiculopathy.  Subsequent medical tests and 
evaluations revealed a large disc rupture at L4-5 with 
compression on the nerve root going out to the foramen.  
While hospitalized he underwent lumbar laminectomy at L4-5.  

The veteran's private treating physician, E. Murphy, M.D., 
confirmed in a January 1995 letter that the veteran had 
undergone a lumbar laminectomy for the removal of a disc at 
L4-5.  The report of the veteran's February 1995 VA 
examination confirms postoperative laminectomy at L4-5.  The 
veteran's subsequent medical records, likewise, confirm the 
veteran's back condition; however, the earliest indication in 
the record of any back disability is not until over a year 
and a half after the veteran's separation from active 
military service.  More significantly, the record includes no 
competent medical opinion of a nexus or link between the 
veteran's current back condition and service, and the veteran 
has not indicated that such an opinion exists.  

The Board acknowledges the veteran's belief that his lumbar 
disc herniation had its origin in service.  Even accepting as 
credible his assertions of a back injury in service and 
continuous back symptomatology since that time, his claim 
must still fail in the absence of a medical opinion linking 
such symptomatology to a current condition.  Furthermore, the 
veteran cannot establish such a nexus on the basis of his 
assertions, alone.  It is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as a nexus opinion regarding the medical 
etiology of his current back disability.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  As a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to render an opinion on a medical matter, such 
as the relationship between his military service and his 
current back condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In the absence of competent medical evidence of a nexus 
between a current, chronic back disability, diagnosed as 
lumbar disc herniation with radiculopathy, and service, the 
claim in not plausible.  Thus, the Board must conclude that 
the veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection is well grounded.  As the duty to 
assist has not been triggered by evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the record to support his claim for service connection for 
lumbar disc herniation with radiculopathy.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances that would put the VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well-ground the veteran's 
service connection claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).  

The Board notes that the RO has denied the veteran's claim 
for service connection on the merits, and not on the basis 
that it is not well grounded.  However, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Moreover, as the veteran and his representative have been 
advised in the February 1996 statement of the case (SOC), and 
July 1999 supplemental statement of the case (SSOC) of the 
elements necessary to submit a well-grounded claim for 
service connection, and the reason why his current claim is 
inadequate, the duty to inform them of the evidence needed to 
complete the veteran's application for benefits has been met.  
See 38 C.F.R. § 5103(a); Robinette v., Brown, 8 Vet. App. 69, 
77-78 (1995).  

II.  Higher Evaluations for Left TMJ Disability

As a preliminary matter, the Board finds that the veteran's 
claim for higher evaluations for left TMJ disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Furthermore, the 
Board is satisfied that all relevant facts have been properly 
developed; and that no further assistance to the veteran is 
required in order to comply with the duty to assist on this 
issue.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The Board is also 
required to take symptoms of pain and weakness into account, 
to the extent that they are supported by adequate pathology, 
particularly in a rating involving limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45; see also Deluca v. Brown, 8 Vet. 
App. 202, 204-6 (1995).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  Inasmuch as, in this case, 
the RO has assigned a staged rating for the veteran left TMJ 
disability (assessed as 10 percent disabling from February 1, 
1993, and as 30 percent disabling from February 6, 1996).  
Hence, the Board will consider the propriety of the 
evaluations assigned at each stage, in light of the 
applicable medical evidence and pertinent legal authority 
then in effect. 

In the veteran's case, his service-connected TMJ internal 
derangement with probable anterior dislocation of meniscus 
and degenerative joint disease is rated under Diagnostic Code 
9905 of the Rating Schedule.  The Board observes that, 
effective (diagnosed as post-operative lumbar disc herniation 
with radiculopathy) February 17, 1994, the VA revised the 
criteria for diagnosing and evaluating dental and oral 
conditions, to include temporomandibular articulation.  

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent Congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  
Inasmuch as the RO has considered the veteran's claim under 
the former and revised criteria, there is no prejudice to him 
in the Board doing likewise and applying the more favorable 
result.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Prior to February 17, 1994, Diagnostic Code 9905 provided 
that any definite limitation of motion of the 
temporomandibular articulation interfering with mastication 
or speech warrants a 10 percent evaluation.  A 20 percent 
evaluation required that motion be limited to 1/2 inch 
(12.7mm).  A 40 percent evaluation required that motion be 
limited to 1/4 inch (6.3 mm).  See 38 C.F.R. § 4.150 (1993).  

Effective from February 17, 1994, Diagnostic Code 9905 
provides that limitation of the temporomandibular 
articulation of the inter-incisal range from 31 to 40 mm or 
lateral excursion from 0 to 4 mm warrants a 10 percent 
evaluation.  Limitation of motion of the inter-incisal range 
from 21 to 30 mm warrants a 20 percent evaluation.  
Limitation of motion of the inter-incisal range from 11 to 20 
mm warrants a 30 percent evaluation and limitation of motion 
of the inter-incisal range from 0 to 10 mm warrants a 40 
percent evaluation.  However, ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  See 38 C.F.R. § 4.150 (1999).  

The veteran's service medical records show TMJ dysfunctional 
syndrome in late 1980.  Subsequent service medical records 
reflect continued TMJ problems.  In November and December 
1992, he was complaining of TMJ pain.  On medical 
evaluations, his jaw opening was to 24 mm and there was 
tenderness to palpitation over the left preaucricula area.  
In January 1993, he underwent left TMJ arthroscopy with 
lysis, lavage and lateral capsule release.  

Following his separation from active duty service in January 
1993, the veteran was seen for follow-up treatment in a 
military facility where he continued to complain of TMJ pain.  
Those records, for February 1993 to May 1994, show that his 
maximum incisal opening (MIO) was 37 mm in February and 35 mm 
in April 1993.  In October 1993, he was complaining of his 
jaw "locking" and he underwent left TMJ arthrotomy, left 
eminectomy and left arthroplasty, which revealed contours and 
an abnormal anatomy of the joint with the condyle lying 
medially.  Following these procedures, his MIO ranged from 44 
mm in late October 1993 to 40 mm in December 1993.  By April 
1994, the MIO measured 44 mm.  

In a June 1994 letter, the OIC (officer in charge) of the 
military facility's Oral/Maxillofacial Surgery Clinic, noted 
that he has been treating the veteran for left TMJ internal 
derangement with open lock and MPD (myofascial pain 
dysfunction) overlay.  He further noted that, following the 
October 1993 eminectomy, the veteran had been symptom free 
until three months ago when he began to experience a return 
of the MPD problems.  He recommended conservative management 
of the MPD situation and a trial use of an occlusal splint.  

The report of the veteran's February 1995 VA examination 
notes that he was complaining of TMJ pain.  On examination, 
left TMJ tenderness, left temporal muscle tenderness and mild 
medial pterygoid tenderness were noted.  He was initially 
able to open his jaw to between 20 and 25 mm; however, after 
manipulating his jaw from side to side, he was able to open 
it to 30 mm or better.  After opening it to the widest 
extent, he had open lock where he was able to close down but 
unable to close into his centric occlusion and experienced 
considerable pain when he tried.  After a period of 
manipulation, in which there was a "click," he was able to 
close into his centric occlusion without discomfort.  The 
occlusion was very stable.  A scar, approximately 4-cm in 
length, was seen in the left preauricular area.  An X-ray 
taken of the area revealed left degenerative joint disease 
with the left mandibular condyle appearing somewhat 
malformed, secondary to the degenerative joint disease 
changes.  Further, the eminence appeared to be hypocalcified; 
the joint space appeared to be very narrow and virtually 
nonexistent.  

The report of the veteran's February 1996 VA examination 
notes that the veteran related that he was constantly aware, 
and constantly thought about, opening and closing his jaw; 
that it affected his eating; that he experienced headaches 
about twice a week; and that he occasionally encountered 
speaking problems when his jaw locked.  On examination, the 
left TMJ and posterior border of the ramus of the mandible 
was tender.  The vertical opening between his incisor teeth 
was approximately 15 mm.  His right and left lateral 
excursive movements were painful and only about 50 percent 
normal.  Palpation of the joint on movements showed no 
palpable clicking in the left joint.  His centric occlusion 
appeared to be stable.  He appeared to have no pain as long 
as his movements occurred within the centric range of 
movement up to about 10 or 15 mm.  X-rays of the left TMJ 
showed signs of degenerative joint disease, with decreased 
joint space.  There was evidence of free osteous bodies 
within the joint space.  

During the veteran's July 1999 VA examination, he complained 
of left TMJ pain and related he experienced lockjaw at least 
once a day.  He had to eat soft foods and cut his food into 
small pieces.  The examiner noted the veteran did not appear 
to have any speech problem associated with the disability.  
He also noted that he had reviewed the record in conjunction 
with examination of the veteran.  On examination, the 
veteran's left TMJ and posterior border of the ramus were 
tender.  He had about a 22-mm opening.  He had lateral and 
protrusive excursions about 75 percent of normal.  His 
mandible deviated to the left on opening.  He closed into a 
good stable centric occlusion.  There appeared to be little 
or no pain, as long as his movements were kept within certain 
limits.  X-rays of the left TMJ showed degenerative joint 
disease with flattening of the condyle and eminence; reduced 
joint space; and free osseous bodies within the joint space.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that, shortly before his 
separation from active military service and within a year 
following his separation, he had undergone two arthroscopic 
procedures on his left TMJ; he was experiencing left TMJ 
pain; and his MIO ranged from 24 mm while in service to a 
maximum of 44 mm in April 1994.  It was not until his 
February 1995 VA examination that the medical evidence showed 
that his inter-incisal range was limited to 20 to 25 mm 
without manipulation (to 30 mm after manipulation).  

Thus, the Board concludes that the initial evaluation 
assigned for left TMJ disability, from February 1, 1993, was 
proper.  In the absence of limitation of motion of the left 
TMJ reflective of an inter-incisal range limited to 1/2 inch 
((12.7 mm), which would warrant a 20 percent evaluation under 
the former criteria, the 10 percent evaluation was then 
entirely appropriate under Diagnostic Code 9905.  There is 
likewise no medical evidence, between February 17, 1994 and 
February 6, 1995, showing an inter-incisal range of 21 to 30 
mm, which would warrant a 20 percent evaluation under the 
revised criteria. 

However, the results of the veteran's February 1995 VA 
examination are reflective of limited range of inter-incisal 
space of between 20 and 25 mm, without manipulation, which 
exceeds the 1/2  (12.7mm) criteria for a 20 percent evaluation 
under the former criteria of Diagnostic Code 9905; however, 
those ranges meet the criteria for a 20 percent, but no 
higher, rating under the revised version of Diagnostic Code 
9905.  For this stage, then, the revised criteria are more 
favorable to the veteran's claim, and the evidence supports 
the assignment of a 20 percent evaluation from February 7, 
1995, the date of the veteran's VA examination showing an 
increase in disability meeting the criteria for a 20 percent 
evaluation.  

The results of the veteran's February 1996 VA examination 
show limited range of the inter-incisal space as 
approximately 15 mm.  Under the previous criteria, there is 
no allowance for a 30 percent evaluation.  The next higher 
evaluation is 40 percent, for which medical evidence would 
have to show limited range of the TMJ to no more than 1/4 inch 
(6.3 mm).  These medical findings do not even meet the 
criteria for a 20 percent evaluation under the former version 
of Diagnostic Code 9905, although under the revised criteria, 
the current 30 percent evaluation is warranted for limited 
TMJ motion resulting in inter-incisal space of between 11 to 
20 mm. 

However, the evidence since February 6, 1996, does not 
support the assignment of an evaluation in excess of 30 
percent.  Essentially, the results of the veteran's most 
recent VA examination, conducted in July 1999, are similar to 
the results reported in his February 1996 VA examination.  He 
had limitation of motion of his left TMJ resulting in an 
opening in the range of about 22-mm.  Such range of inter-
incisal space may show a bit of improvement since his 
previous VA examination; however, the measurement of the 
space is subjective and, given that he has to eat soft foods, 
cut his food into small pieces, experience lock jaw at least 
once a day, and has occasional interference with his speech, 
the current 30 percent evaluation is sustainable in the 
absence of great improvement or deterioration to where he can 
not open his jaw to more than 10 mm.  In the absence f 
medical evidence showing either a 1/4 inch (6.3 mm) inter-
incisal space under the former criteria, or 0 to 10 mm inter-
incisal space under the revised criteria, the criteria for an 
evaluation in excess of the current 30 percent evaluation, 
from February 6, 1996, are not met. 

In reaching its determinations, the Board points out that 
functional loss due to pain has been considered in arriving 
at the appropriate evaluation for each stage, pursuant to 
Diagnostic Code 9905, under both the previous and current 
criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-07.  

Also, the Board finds that no higher evaluation can be 
assigned at any stage pursuant to any other potentially 
applicable diagnostic code.  Because there is a specific 
diagnostic code to evaluate the veteran's left TMJ, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  However, even if 
such consideration were appropriate, in the absence of 
medical evidence of osteomyelitis in the maxilla or mandible, 
loss of all or part of such, or loss of whole or part of the 
ramus, there is no basis for assignment of a higher 
evaluation at any stage under Diagnostic Codes 9900 to 9913 
under the previous regulation or under Diagnostic Codes 9900 
to 9916 under the current regulation.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's left TMJ at any stage under consideration.  In this 
regard, the Board notes that the medical evidence reflects 
that the veteran has not undergone prolonged hospitalization 
for his left TMJ or that the disability has caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  In the absence of evidence such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for lumbar spine disability (diagnosed as post-
operative lumbar disc herniation with radiculopathy) is 
denied.  

As the assignment of an initial 10 percent evaluation for 
internal derangement of the left temporomandibular joint, 
from February 1, 1993 through February 6, 1995, was proper, a 
higher evaluation is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 20 percent for internal 
derangement of the left temporomandibular joint, from 
February 7, 1995, is granted.  

As the assignment of a 30 percent evaluation for internal 
derangement of the left temporomandibular joint, from 
February 6, 1996, is appropriate, a higher evaluation is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

